Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Re. claim 1: the limitations of “a flexible display panel, comprising:
a flexible display structure; and
a film-like structure on at least one side of the flexible display structure, wherein the film-like structure comprises: 
a first flexible layer, a second flexible sealed between the first flexible layer and the second flexible layer, and a heater configured to heat the filler;
wherein a hardness of the filler varies with a temperature of the filler.” cannot be found in the prior art. While flexible display structures are known, a film like structure as claimed in combination with a flexible display structure is not known in the art. Further, one of ordinary skill in the art would not have been motivated to add a film-like structure to a flexible display structure. A heater configured to heat the filler along with a hardness of the filler varying with a temperature of the filler would not have been obvious to one of ordinary skill in the art because heat is generally not desirable in a flexible display structure. One of ordinary skill in the art would have been motivated to remove heat from the flexible display structure rather than add a heater to at least one side of the flexible display structure. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM B DRAVININKAS whose telephone number is (571)270-1353.  The examiner can normally be reached on Monday - Friday 9a-6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH (JP) N GANDHI can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




February 4, 2021
/ADAM B DRAVININKAS/Primary Examiner, Art Unit 2835